The opinion of the court was delivered by
Brewer, J.:
Plaintiff in error, defendant in an action before a justice of the peace, appealed from a judgment against him to the district court, and there moved to dismiss the case. That motion was overruled, and this he claims was error. It was decided by this court in Brown v. Kimble, 5 Kas., 80, that the “ denial of a motion to dismiss an action made by the defendant is not one of the orders of the district court from which error lies to this court, until the final disposition of the action.” That decision disposes of this ease. See also Edenfield v. Barnhart, 5 Kas., 225.
All the Justices concurring.